

117 HR 262 IH: Federal Death Penalty Prohibition Act
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 262IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Ms. Pressley (for herself, Ms. Adams, Ms. Barragán, Ms. Bass, Mrs. Beatty, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Bonamici, Mr. Bowman, Mr. Brown, Ms. Bush, Mr. Butterfield, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cleaver, Mr. Connolly, Mr. Cooper, Mr. Danny K. Davis of Illinois, Ms. Dean, Ms. DeGette, Ms. DelBene, Mr. DeSaulnier, Mr. Evans, Mr. García of Illinois, Mr. Hastings, Ms. Jayapal, Mr. Jeffries, Mr. Johnson of Georgia, Mr. Jones, Ms. Kaptur, Mr. Khanna, Mr. Kildee, Mr. Gomez, Mrs. Lawrence, Ms. Lee of California, Mr. Lieu, Ms. Lofgren, Mr. Lowenthal, Mr. Malinowski, Ms. McCollum, Mr. McGovern, Mr. Meeks, Ms. Moore of Wisconsin, Ms. Norton, Ms. Ocasio-Cortez, Ms. Omar, Mr. Pallone, Ms. Pingree, Mr. Pocan, Mr. Raskin, Mr. Rush, Mr. Sarbanes, Ms. Scanlon, Ms. Schakowsky, Mr. Smith of Washington, Ms. Spanberger, Mr. Thompson of Mississippi, Ms. Tlaib, Mrs. Trahan, Mr. Trone, Ms. Velázquez, Mrs. Watson Coleman, Mr. Welch, and Ms. Wild) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the imposition of the death penalty for any violation of Federal law, and for other purposes.1.Short titleThis Act may be cited as the Federal Death Penalty Prohibition Act. 2.Prohibition on imposition of death sentence(a)In GeneralNotwithstanding any other provision of law, no person may be sentenced to death or put to death on or after the date of enactment of this Act for any violation of Federal law.(b)Persons Sentenced Before Date of EnactmentNotwithstanding any other provision of law, any person sentenced to death before the date of enactment of this Act for any violation of Federal law shall be resentenced.